The victim was a 28-year-old self-described "street person” with a long history of mental illness and drug use. At the time of the incident, the victim was residing with another individual at the Mayfair Hotel in Manhattan. The victim was the only witness to testify to the crime itself; however, his account of the subsequent chase was corroborated by the arresting officer. Essentially, the victim testified that defendant and William Carrasquillo took $30 (a $20 bill and a $10 bill) from his pocket. Although neither defendant testified, based on their statements to the arresting officer, it was contended that the incident was really a drug transaction.
The defense conducted ample cross-examination of the victim concerning his prior drug use and mental history. The court’s rulings thereon did not constitute an abuse of discretion (People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846). There appears no reason on this record to disturb the jury’s crediting of the victim’s testimony (People v Malizia, 62 NY2d 755, cert denied 469 US 932). Concur—Rosenberger, J. P., Asch, Ellerin and Wallach, JJ.